DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3. Instant claim 3 recites a limitation of “anions and cations are not detected by any of ion chromatography, ICP (induced coupled plasma) mass analysis, and TOF-SIMS methods”. Though instant specification recites the B, Na, P, F and cations being not detected by ICP mass analysis (p. 10, lines 3-16 of instant specification), it is not clear what cations and anions are not detected by ion chromatography and TOF-SIMS method.

4.  Instant claim 4 recites a limitation of “fine particles measured in accordance with the fine particle in liquid measurement method specified in the specification is 0 to 5000 particles/mL, as a sum of measurements for 1 hour.” However, there is lack of antecedent basis for said limitation, since claim 1 is silent with respect to fine particles.

Instant claims 5 and 6 refer to the zeta potential of the surface of the molded article. However, there is a lack of antecedent basis for said limitation since instant claim 1 is silent with respect to zeta potential of the surface of said molded article.

Claim Objections
5.  Claims 8 and 14 are objected to because of the following. Claims 8 and 14 recite Markush type listing of monomers and articles, respectively. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (see MPEP 2173.05(h)).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691) only, or alternatively, in further view of Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

7. Chemours discloses fluoropolymers including copolymers of tetrafluoropropylene with perfluoroalkoxyethylene (PFA) and copolymers of tetrafluoroethylene with hexafluoropropylene (FEP) (p. 1, lines 10-20), having high purity (Table 8, page 3) and used for making tubes, film, sheet (p. 3, as to instant claim 14), wherein impurities hardly elute from said resins (p. 5, line 2). Chemours teaches that said fluororesins are treated by fluorinating all unstable end groups that may generate eluted fluorine ions (p. 5, line 35-p. 6, line 5). To protect the molding machine from corrosion, the molding machines are made from the following corrosion resistant materials HASTELLOY C-276 and INCONEL 625 (p. 4, lines 1-15).
It is noted that instant specification recites that fluorine and other halogen ions destroy the passivation state of Ni-based molding machines, causing corrosion and thereby elution of No, Cr and Mo ions (see p. 7, line 26-p. 8, line 11).
8.  Thus, the treatment of the fluororesins to eliminate the fluorine ions and the use of corrosion stable molding machines, as taught by Chemours, will intrinsically and necessarily lead to, or would be reasonably expected to lead to producing molded articles having low amount of eluted metal ions as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).

9.  The specifically cited commercial pellets/spherulites of the molded parts (p. 9, lines 2-5; i.e. molded articles) include PFA 451HP-J and PFA 450HP-J (p. 7, line 18-p. 8, line 5),
Wherein PFA 451HP-J comprises 0.7 ng/g of eluted Cr, 3.0 ng/g of eluted Ni and zero ng/g of eluted Mo (Table 52, page 10, as to instant claim 2) and has MFR of 2 g/10 min (p. 6, Table 46, as to instant claim 7).
Applying the concentrations of eluted metal ions to the claimed inequality:
0.5 < 1 - [(M1 + M2) / (M1 + M2 + M3)] < 1, wherein M1 refers to the eluted Cr ion amount, M2 refers to the eluted Mo ion amount, and M3 refers to the eluted Ni ion amount,
the ratio (M1 + M2) / (M1 + M2 + M3) appears to be 0.7/(0.7+3)=0.19,
And 0.5 < (1-0.19) <1 is fulfilled.

10.  Though the amounts of eluted metals cited in Chemours are presented in ng/g, whereas the amounts of eluted metals cited in instant claim 1 are presented in pg/cm2, since the ratio of (M1 + M2) / (M1 + M2 + M3) is unitless and the amounts of eluted Mo, Ni and Cr metals of Chemours are presented in the same ng/g units, therefore, the relative amounts of eluted Cr, Ni and Mo appear to be, or would be reasonably expected to be substantially the same or close, if they are presented in ng/g or pg/cm2, and thereby it would have been reasonably expected by a one of ordinary skill in the art that the inequality as claimed in instant invention would be fulfilled as well if said relative amounts of  eluted Cr, Ni and Mo were presented in pg/cm2, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11. As evidenced by Miyauchi et al, the commercial product PFA 451 HP-J is a copolymer of tetrafluoroethylene with 1.4 %mol of PAVE ([0094], Table 1 of Miyauchi et al, as to instant claims 8-9); as evidenced by Fukumoto et al, the commercial product PFA 451 HP-J is having melting point of 310ºC ([0127] of Fukumoto et al).
Chemours recites the PFA 451HP-J having MFR of 2 g/10 min (Table 47, p. 6).
Chemours further cites fluorinating of the unstable end groups, such as -CONH2, to completely transform them into -CF3 groups (p. 6, lines 1-15).

12.  Thus, the commercial product PFA 451HP-J appears to have content of PAVE of 1.4%mol, melting point of 310ºC and substantially no unstable end groups present.

13. It is noted that the PFA used in instant invention is having PAVE content of 1.4%mol, melting point of 310ºC, less than 6 unstable terminal groups per million carbon atoms, and further zeta potential of -50 mV (p. 17, lines 22-27 of instant specification), and is cited as the PFA(2) in examples of instant specification to provide zeta potential of the molded article of -50 mV as well (Table 1).

14. Since the commercial PFA 451HP-J is essentially the same PFA as that used in instant invention as PFA(2), i.e. having the same amount of PAVE and the same melting point, therefore, the PFA 451HP-J would be reasonably expected to have zeta potential of -50mV as well, similarly to PFA(2) used in instant invention (as to instant claim 6), and further would be reasonably expected to provide the molded articles having zeta potential measured according to method as claimed in instant invention of 
-50 mV as well (as to instant claim 5). 
Further, since PFA 451 HP-J is specifically cited as being treated to fluorinate all unstable end groups that may generate eluted fluorine ions; the molded articles are produced using corrosion resistant molding machines, therefore, it would have been reasonable to a one of ordinary skill in the  art to expect that anions and cations would be present in such low content that would not be detected by ion chromatography, ICP and TOF-SIMS methods (as to instant claim 3), and further the molded articles would have fine particles present in amount of 5000 particle/mL or less (as to instant claim 4), as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15. In the alternative, Fluororesins Handbook further teaches that PFA and FEP polymers generate fine particles and fluorocompounds/fluorine ions when treated at a temperature of higher than 350ºC (p.1).

16. Thus, based on the teachings of Fluororesins Handbook, it would have been further obvious to a one of ordinary skill in the art to conduct molding of the PFA and FEP copolymers at a temperature higher than their melting point (i.e. higher than 310ºC for PFA 451 HP-J), but not much higher than 350ºC, so to further reduce the evolution of fluorocompounds/fluoro-ions, and thus prevent corrosion of the molding machine, prevent elution of metal ions and reduce the production of fine particles as well, thereby arriving at the present invention.The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

17.  Claims 1-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691) only, or alternatively, in view of Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), in further view of Higashino et al (US 6,663,722).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

18. The discussion with respect to Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), only, or alternatively, in further view of Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), set forth in paragraphs 6-16 above, is incorporated here by reference.

19. Though Chemours, as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), only, or alternatively, in further view of Fluororesins Handbook, do not explicitly teach the reduced amount of fine particles,
Higashino et al discloses a method for cleaning molded articles based on fluorine-containing polymer (Abstract) by washing said molded articles with organic or inorganic compounds such as ammonia (col. 7, lines 12-20). The exemplified reduced amount of fine particles was 8,000 particles/cm2 (col. 13, lines 20-25).
It is noted that the low amount of fine particles of 5,000 particles/mL is achieved in instant invention by treatment with ammonia (Table 1 of instant specification).
20. Since treatment of fluoropolymer-based molded articles with inorganic compounds such as ammonia leads to reducing the amount of fine particles, as taught by Higashino et al, therefore, it would have been obvious to a one of ordinary skill in the art to subject the fluoropolymer-based molded articles of Chemours, only, or alternatively, in further view of Fluororesins Handbook, to treatment with ammonia, so to reduce the amount of fine particles, as well, given such is desired, thereby arriving at the present invention.  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141.

21.  Since the molded article of Chemours in view of Higashino et al, only, or alternatively, in further view of Fluororesins Handbook is produced using  PFA 451 HP-J, being treated to fluorinate all unstable end groups that may generate eluted fluorine ions; the molded articles are produced using corrosion resistant molding machines, and are further treated with ammonia, therefore, it would have been reasonable to a one of ordinary skill in the  art to expect that the molded articles of Chemours in view of Higashino et al, only, or alternatively, in further view of Fluororesins Handbook would have the low amount of fine particles, such as 5000 particles/mL or less, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

22. It would have been further obvious to and within the skills of a one of ordinary skill in the art to conduct the ammonia treatment of the molded articles of Chemours in view of Higashino et al, only, or alternatively, in further view of Fluororesins Handbook as many times as needed to produce the molded articles having a desired level of fine particles, such as 5000 particles/mL or less as claimed in instant invention, as well.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

23. Claims 1-2, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2005/0107535), as evidenced by, or alternatively in view of Higuchi et al (US 2002/0098371).

24. Funaki et al discloses a molding material and molded product consisting of a fluorine-containing copolymer, specifically a copolymer (FEP) of tetrafluoroethylene (TFE) with 5-15%mol of hexafluoropropylene (HFP) or a copolymer (PFA) of TFE with perfluoroalkyl vinyl ether (PAVE) ([0015], [0021]), having at most of 5 ppb of eluted metal components of Na, Mg, Cu, Cr, Ni, K, Ca and Fe ([0024]). The process for making the molded material is conducted such that the fluorine-containing copolymers will not contact the surface of a metal portion of a production equipment ([0007]), and thus produced molded product would be less likely to be colored ([0008]).

25.  The specifically exemplified PFA copolymer comprises melt index of 12.1 g/10 min ([0047], [0032], as to instant claim 7); PAVE units in amount of 1.3%mol ([0047]), as to instant claims 8-9).
26.  The copolymers were extruded and pelletized in said extruder ([0046]), and thereby appear to be molded articles as well. The content of eluted metal ions from the pellets was: Cr-0.1 ng/g and of Ni-0.1 ng/g ([0047]). Since no amounts of eluted Mo are cited and since the fluoropolymer does not contact the metal portion of a production equipment, therefore, the pelletized product appears to be substantially free from Mo ions as well (as to instant claim 2). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

27. Applying the values of eluted amount of Cr-0.1 ng/g and of Ni-0.1 ng/g to the inequality of instant claim 1:
0.5< 1-(0.1/(0.1+0.1)) <1, said inequality is fulfilled.

28. The specifically exemplified FEP copolymer is having melt index of 12.1 g/10 min ([0049], as to instant claim 7); the content of HFP of 7.9%mol ([0049], as to instant claims 8, 10). The content of eluted metal ions from the pellets was: Cr-0.1 ng/g and of Ni-0.1 ng/g ([0049]). Since no amounts of eluted Mo are cited and since the fluoropolymer does not contact the metal portion of a production equipment, therefore, the pelletized product appears to be substantially free from Mo ions as well (as to instant claim 2). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

29.  Though the amounts of eluted metals cited in Funaki et al are presented in ng/g, whereas the amounts of eluted metals cited in instant claim 1 are presented in pg/cm2, since the ratio of (M1 + M2) / (M1 + M2 + M3) is unitless and the amounts of eluted  Ni and Cr metals of Funaki et al are presented in the same ng/g units, therefore, the relative amounts of eluted Cr, Ni  appear to be, or would be reasonably expected to be substantially the same or close, if they are presented in ng/g or pg/cm2, and thereby it would have been reasonably expected by a one of ordinary skill in the art that the inequality as claimed in instant invention would be fulfilled as well if said relative amounts of  eluted Cr, Ni  were presented in pg/cm2, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

30.  Though Funaki et al does not explicitly recite the FEP copolymer-based molded article comprising transmittance of 50%T or more, or 75%T or more, as evidenced by Higuchi et al, molded articles, such as films, made of tetrafluoroethylene-hexafluoropropylene copolymers comprising 2-50%mol of HFP units are showing light transmittance of at least 90% at a wavelength of 250 nm ([0013], [0020]), specifically 92-93% at 250-300 nm (Table 2).
Thus, the FEP copolymers inherently comprise very high levels of light transmittance. Therefore, based on the teachings of Higuchi et al, the molded articles made from the FEP copolymers of Funaki et al, also having very low levels of metal compounds and cited as being less likely to be colored ([0008] of Funaki et al), would be reasonably expected to provide molded articles having at least 75% transmittance at a wavelength of 240-800 nm, as claimed in instant invention, as well (as to instant claims 11-13). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

31. In the alternative, though Funaki et al does not explicitly recite the FEP copolymer molded article comprising transmittance of 50%T or more, or 75%T or more, based on the teachings of Higuchi et al that molded articles made from tetrafluoroethylene-hexafluoropropylene copolymers comprising 2-50%mol of HFP units are showing light transmittance of at least 90% at a wavelength of 250 nm ([0013], [0020]), specifically 92-93% at 250-300 nm (Table 2), it would have been obvious to a one of ordinary skill in the art to prepare the molded article, such as film (as to instant claim 14) from the FEP copolymer of Funaki et al according to the teachings of Higuchi et al, so to ensure the produced FEP molded article is having transmittance of more than 90% at wavelength 250-300 nm as well, given such is desired, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141.

32. Claims 1-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2005/0107535) in view of Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20) and Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691) 
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

33. Funaki et al discloses a molding material and molded product consisting of a fluorine-containing copolymer, specifically a copolymer (FEP) of tetrafluoroethylene (TFE) with 5-15%mol of hexafluoropropylene (HFP) or a copolymer (PFA) of TFE with perfluoroalkyl vinyl ether (PAVE) ([0015], [0021]), having at most of 5 ppb of eluted metal components of Na, Mg, Cu, Cr, Ni, K, Ca and Fe ([0024]). The process for making the molded material is conducted such that the fluorine-containing copolymers will not contact the surface of a metal portion of a production equipment ([0007]), and thus produced molded product would be less likely to be colored ([0008]).

34.  The specifically exemplified PFA copolymer comprises melt index of 12.1 g/10 min ([0047], [0032], as to instant claim 7); PAVE units in amount of 1.3%mol ([0047]), as to instant claims 8-9).

35.  The copolymers were extruded and pelletized in said extruder ([0046]), and thereby appear to be molded articles as well. The content of eluted metal ions from the pellets was: Cr-0.1 ng/g and of Ni-0.1 ng/g ([0047], [0049]). Since no amounts of eluted Mo are cited and since the fluoropolymer does not contact the metal portion of a production equipment, therefore, the pelletized product appears to be substantially free from Mo ions as well (as to instant claim 2). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

36. Applying the values of eluted amount of Cr-0.1 ng/g and of Ni-0.1 ng/g to the inequality of instant claim 1:
0.5< 1-(0.1/(0.1+0.1)) <1, said inequality is fulfilled.

37. The specifically exemplified FEP copolymer is having melt index of 12.1 g/10 min ([0049], as to instant claim 7); the content of HFP of 7.9%mol ([0049], as to instant claims 8, 10). The content of eluted metal ions from the pellets was: Cr-0.1 ng/g and of Ni-0.1 ng/g ([0049]). Since no amounts of eluted Mo are cited and since the fluoropolymer does not contact the metal portion of a production equipment, therefore, the pelletized product appears to be substantially free from Mo ions as well (as to instant claim 2). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

38.  Though the amounts of eluted metals cited in Funaki et al are presented in ng/g, whereas the amounts of eluted metals cited in instant claim 1 are presented in pg/cm2, since the ratio of (M1 + M2) / (M1 + M2 + M3) is unitless and the amounts of eluted  Ni and Cr metals of Funaki et al are presented in the same ng/g units, therefore, the relative amounts of eluted Cr, Ni  appear to be, or would be reasonably expected to be substantially the same or close, if they are presented in ng/g or pg/cm2, and thereby it would have been reasonably expected by a one of ordinary skill in the art that the inequality as claimed in instant invention would be fulfilled as well if said relative amounts of  eluted Cr, Ni  were presented in pg/cm2, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

39. Though Funaki et al discloses the molding material based on FEP and PFA copolymers comprising low levels of Ni, Cr metals, Funaki et al does not explicitly recite the molding material having zero eluted Mo, low levels of fine particles, zeta potential of the molded article.

40. However,
1) Chemours discloses fluoropolymers including copolymers of tetrafluoropropylene with perfluoroalkoxyethylene (PFA) and copolymers of tetrafluoroethylene with hexafluoropropylene (FEP) (p. 1, lines 10-20), having high purity (Table 8, page 3) and used for making tubes, film, sheet (p. 3, as to instant claim 14), wherein impurities hardly elute from said resins (p. 5, line 2). Chemours teaches that said fluororesins are treated by fluorinating all unstable end groups that may generate eluted fluorine ions (p. 5, line 35-p. 6, line 5). To protect the molding machine from corrosion, the molding machines are made from the following corrosion resistant materials HASTELLOY C-276 and INCONEL 625 (p. 4, lines 1-15).
It is noted that instant specification recites that fluorine and other halogen ions destroy the passivation state of Ni-based molding machines, causing corrosion and thereby elution of No, Cr and Mo ions (see p. 7, line 26-p. 8, line 11).
Thus, the treatment of the fluororesins to eliminate the fluorine ions and the use of corrosion stable molding machines, as taught by Chemours, will intrinsically and necessarily lead to, or would be reasonably expected to lead to producing molded articles having low amount of eluted metal ions as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).

The specifically cited commercial pellets/spherulites of the molded parts (p. 9, lines 2-5; i.e. molded articles) include PFA 451HP-J and PFA 450HP-J (p. 7, line 18-p. 8, line 5),
wherein PFA 451HP-J comprises 0.7 ng/g of eluted Cr, 3.0 ng/g of eluted Ni and zero ng/g of eluted Mo (Table 52, page 10, as to instant claim 2) and has MFR of 2 g/10 min (p. 6, Table 46, as to instant claim 7).
Applying the concentrations of eluted metal ions to the claimed inequality:
0.5 < 1 - [(M1 + M2) / (M1 + M2 + M3)] < 1, wherein M1 refers to the eluted Cr ion amount, M2 refers to the eluted Mo ion amount, and M3 refers to the eluted Ni ion amount,
the ratio (M1 + M2) / (M1 + M2 + M3) appears to be 0.7/(0.7+3)=0.19,
And 0.5 < (1-0.19) <1 is fulfilled.
Though the amounts of eluted metals cited in Chemours are presented in ng/g, whereas the amounts of eluted metals cited in instant claim 1 are presented in pg/cm2, since the ratio of (M1 + M2) / (M1 + M2 + M3) is unitless and the amounts of eluted Mo, Ni and Cr metals of Chemours are presented in the same ng/g units, therefore, the relative amounts of eluted Cr, Ni and Mo appear to be, or would be reasonably expected to be substantially the same or close, if they are presented in ng/g or pg/cm2, and thereby it would have been reasonably expected by a one of ordinary skill in the art that the inequality as claimed in instant invention would be fulfilled as well if said relative amounts of  eluted Cr, Ni and Mo were presented in pg/cm2, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

As evidenced by Miyauchi et al, the commercial product PFA 451 HP-J is a copolymer of tetrafluoroethylene with 1.4 %mol of PAVE ([0094], Table 1 of Miyauchi et al, as to instant claims 8-9); as evidenced by Fukumoto et al, the commercial product PFA 451 HP-J is having melting point of 310ºC ([0127] of Fukumoto et al).
Chemours recites the PFA 451HP-J having MFR of 2 g/10 min (Table 47, p. 6).
Chemours further cites fluorinating of the unstable end groups, such as -CONH2, to completely transform them into -CF3 groups (p. 6, lines 1-15).

Thus, the commercial product PFA 451HP-J appears to have content of PAVE of 1.4%mol, melting point of 310ºC and substantially no unstable end groups present.

It is noted that the PFA used in instant invention is having PAVE content of 1.4%mol, melting point of 310ºC, less than 6 unstable terminal groups per million carbon atoms, and further zeta potential of -50 mV (p. 17, lines 22-27 of instant specification), and is cited as the PFA(2) in examples of instant specification to provide zeta potential of the molded article of -50 mV as well (Table 1).

Since the commercial PFA 451HP-J is the same PFA as that used in instant invention as PFA(2), i.e. having the same amount of PAVE and the same melting point, therefore, the PFA 451HP-J would be reasonably expected to have zeta potential of 
-50mV as well, similarly to PFA(2) used in instant invention (as to instant claim 6), and further would be reasonably expected to provide the molded articles having zeta potential measured according to method as claimed in instant invention of -50 mV as well (as to instant claim 5). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2)  Fluororesins Handbook further teaches that PFA and FEP polymers generate fine particles and fluorocompounds/fluorine ions when treated at a temperature of much higher than 350ºC (p.1).

41.  Since Chemours and Fluororesins Handbook explicitly teach further methods to reduce the eluted metals present in the PFA- and FEP- based molded articles, including treating fluororesins by fluorinating all unstable end groups that may generate eluted fluorine ions, as taught by Chemours, and conducting molding/heat treatment at a temperature not much higher than 350ºC, as taught by Fluororesins Handbook, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Funaki et al , Chemours and Fluororesins Handbook, and to further treat the PFA and FEP copolymers of Funaki et al by fluorinating all unstable end groups that may generate eluted fluorine ions, and further conduct molding at a temperature higher than their melting point, but not much higher than 350ºC, as taught by Chemours and Fluororesins Handbook, so to further reduce the amount of eluted metal ions as well, such as achieve substantially no elution of Mo, reduce the evolution of fluorocompounds/fluoro-ions, and thus prevent corrosion of the molding machine, and reduce the production of fine particles as well, thereby arriving at the present invention.The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

42. Since PFA and FEP copolymers of  Funaki et al  in view of Chemours and Fluororesins Handbook are having very low level of eluted metal ions, are cited as being treated to fluorinate all unstable end groups that may generate eluted fluorine ions; the molded articles are produced using corrosion resistant molding machines, therefore, it would have been reasonable to a one of ordinary skill in the  art to expect that anions and cations would be present in said molded articles in such low content that would not be detected by ion chromatography, ICP and TOF-SIMS methods (as to instant claim 3), and further the molded articles would have fine particles present in amount of 5000 particle/mL or less (as to instant claim 4), as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

43. Claims 1-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2005/0107535) in view of Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20) and Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), in further view of Higashino et al (US 6,663,722).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

44. The discussion with respect to Funaki et al (US 2005/0107535) in view of Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20) and Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), set forth in paragraphs 32-42 above, is incorporated here by reference.

44. Though Funaki et al  in view of Chemours and Fluororesins Handbook do not explicitly teach the reduced amount of fine particles,
Higashino et al discloses a method for cleaning molded articles based on fluorine-containing polymer (Abstract) by washing said molded articles with organic or inorganic compounds such as ammonia (col. 7, lines 12-20). The exemplified amount of fine particles was 8,000 particles/cm2 (col. 13, lines 20-25).
It is noted that the claimed low amount of fine particles is achieved in instant invention by treatment with ammonia (Table 1 of instant specification).

45. Since treatment of fluoropolymer-based molded articles with inorganic compounds such as ammonia leads to reducing the amount of fine particles, as taught by Higashino et al, therefore, it would have been obvious to a one of ordinary skill in the art to subject the fluoropolymer-based molded articles of Funaki et al  in view of Chemours and Fluororesins Handbook to treatment with ammonia, so to reduce the amount of fine particles, as well, given such is desired, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141.

46.  Since the molded article of Funaki et al  in view of Chemours and Fluororesins Handbook is produced using  PFA or FEP being treated to fluorinate all unstable end groups that may generate eluted fluorine ions; the molded articles are produced using corrosion resistant molding machines, and are further treated with ammonia, therefore, it would have been reasonable to a one of ordinary skill in the  art to expect that the molded articles of Funaki et al  in view of Chemours and Fluororesins Handbook would have the low amount of fine particles, such as 5000 particles/mL or less, as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

47. It would have been further obvious to and within the skills of a one of ordinary skill in the art to conduct the ammonia treatment of the molded articles of Funaki et al  in view of Chemours and Fluororesins Handbook as many times as needed to produce the molded articles having a desired level of fine particles, such as 5000 particles/mL or less as claimed in instant invention, as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
48. Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2005/0107535) in view of Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20) and Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), as evidenced by Miyauchi et al (US 2021/0003953), Fukumoto et al (US 2011/0236691), in further view of Higuchi et al (US 2002/0098371).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

49. The discussion with respect to Funaki et al (US 2005/0107535) in view of Chemours, DuPont Teflon Fluoropolymer Handbook for Practical use, July 2011 (submitted in IDS on 09/21/20) and Fluororesins Handbook, 13th Edition (submitted in IDS on 04/03/2020), set forth in paragraphs 32-42 above, is incorporated here by reference.

50. Though Funaki et al  in view of Chemours and Fluororesins Handbook do not explicitly teach the FEP copolymer molded article comprising transmittance of 50%T or more, or 75%T or more, 
Higuchi et al discloses molded articles, such as films, made of tetrafluoroethylene-hexafluoropropylene copolymers comprising 2-50%mol of HFP units, showing light transmittance of at least 90% at a wavelength of 250 nm ([0013], [0020]), specifically 92-93% at 250-300 nm (Table 2).

51. Thus, based on the teachings of  Higuchi et al that molded articles made from tetrafluoroethylene-hexafluoropropylene copolymers comprising 2-50%mol of HFP units are showing light transmittance of at least 90% at a wavelength of 250 nm ([0013], [0020]), specifically 92-93% at 250-300 nm (Table 2), it would have been obvious to a one of ordinary skill in the art to prepare the molded article, such as film (as to instant claim 14) from the FEP copolymer of Funaki et al in view of Chemours and Fluororesins Handbook according to the teachings of Higuchi et al, so to ensure the produced FEP molded article is having transmittance of more than 90% at wavelength 250-300 nm as well, given such is desired, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4657,805 is related to fluoropolymer molded articles having very high transmittance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764